—Crew III, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Broome County) to review a determination of respondents which terminated petitioner’s benefits under General Municipal Law § 207-a.
On January 13, 1996 petitioner, a firefighter for respondent City of Binghamton in Broome County, allegedly sustained injuries to his back while in the performance of his duties. Petitioner’s application for General Municipal Law § 207-a benefits was granted and he received such benefits until May 1996, when he was notified that his benefits were being terminated based upon newly discovered evidence that his injury predated the January 13, 1996 incident.
Petitioner commenced a CPLR article 78 proceeding, which he subsequently discontinued upon the restoration of his benefits pending a pretermination hearing. Petitioner’s benefits were thereafter terminated following the hearing and petitioner commenced a second CPLR article 78 proceeding. Supreme Court annulled respondents’ determination on the ground that petitioner was denied a full and complete evidentiary hearing prior to termination of his benefits and we affirmed (246 AD2d 711, lv denied 91 NY2d 814). Following a second administrative hearing, it was determined that petitioner’s injury was the result of causes unrelated to his duties as a firefighter and his benefits again were terminated.
Petitioner then commenced the instant CPLR article 78 proceeding claiming, inter alia, that a municipality may not restrict a court’s jurisdiction to review a claim for General Municipal Law § 207-a benefits to a substantial evidence standard absent specific legislative authority and that, in any event, the underlying determination was not supported by substantial evidence. Supreme Court rejected petitioner’s standard of review argument and transferred the matter to this Court for consideration of whether respondents’ determination was supported by substantial evidence.
Initially, we reject petitioner’s contention that a municipality cannot restrict Supreme Court’s standard of review to one of substantial evidence absent a specific legislative mandate in that regard. While the General Municipal Law does not provide an administrative framework for making disability determinations, courts have long recognized the appropriateness of administrative hearings for that purpose (see, Matter of Dem*925bowski v Hanna, 245 AD2d 1039, lv denied 91 NY2d 813; Matter of Furch v Bucci, 245 AD2d 749, lv dismissed 91 NY2d 953; Matter of Faliveno v City of Gloversville, 215 AD2d 71, appeal dismissed 87 NY2d 896, lv dismissed 87 NY2d 1055; Matter of Elliott v City of Binghamton, 94 AD2d 887, affd 61 NY2d 920), and the Legislature has specifically provided for a substantial evidence review of determinations made by reason of such hearings (see, CPLR 7803 [4]).
With regard to petitioner’s remaining contention, we need note only that the record reveals conflicting evidence regarding the causal relationship of petitioner’s injury to his duties as a firefighter and that “it was within the Hearing Officer’s exclusive authority to evaluate [such] conflicting medical evidence” (Matter of Furch v Bucci, 254 AD2d 642, 643, lv dismissed and denied 93 NY2d 833).
Mercure, Yesawich Jr. and Mugglin, JJ., concur.